IN THE MATTER OF THE PETITION                          * In the
FOR REINSTATEMENT OF
KEITH ERIC TIMMONS                                     * Court of Appeals
TO THE BAR OF MARYLAND
                                                       * of Maryland

                                                       * Misc. Docket AG No. 56

                                                           September Term, 2016

                                        ORDER


       The Court having considered the Petition for Reinstatement of Keith Eric Timmons

filed in the above captioned case, it is this 14th day of November, 2016


       ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the Petitioner, Keith Eric Timmons is hereby reinstated by this Court to the

practice of law in Maryland, and it is further


       ORDERED that the Clerk of this Court shall replace the name of Keith Eric Timmons

on the register of attorneys in this Court and certify that fact to the Trustees of the Client

Protection Fund and the Clerks of all judicial tribunals in this State.



                                                        /s/ Clayton Greene Jr.
                                                        Senior Judge